Citation Nr: 0924958	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  09-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD and assigned a 30 
percent rating effective August 14, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to VA treatment reports dated in January 2009, 
received by the RO in February 2009, the Veteran was referred 
for PTSD Coping Skills Group counseling to begin in January 
2009.  These VA treatment reports were not reviewed by the 
RO.  Moreover, the report indicates that the Veteran has 
received additional treatment for the service-connected PTSD 
at the Bonham VA Medical Center (VAMC).  Thus, the RO should 
obtain any VA treatment records from the Bonham VAMC for 
treatment of PTSD dated from January 2009.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  

Furthermore, the Veteran asserts that his PTSD has worsened 
since his last examination.  See VA Form 9, Appeal to the 
Board of Veterans' Appeals.  Given the Veteran's assertion of 
experiencing increased impairment and since it appears as 
though he receives counseling due to his PTSD, the Board 
finds that another VA examination is needed to determine the 
current severity of the Veteran's service-connected PTSD.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the Board notes that the Veteran submitted 
additional treatment reports in February 2009, before his 
appeal was certified to the Board, and a supplemental 
statement of the case was not issued to the Veteran.  Because 
neither the Veteran nor his representative has waived the 
right to initial RO review, additional action in this regard 
is required.  38 C.F.R. § 19.31(b)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate VA medical facilities, to 
include the VA Medical Center in Bonham, 
and attempt to obtain medical treatment 
records pertaining to the veteran that are 
dated from January 2009 to the present, if 
any.  An attempt to obtain any other 
relevant evidence identified by the 
Veteran, provided that the Veteran 
completes the required authorization 
forms, should also be accomplished.

2.  Schedule the Veteran for a VA 
examination to determine the extent and 
severity of the service- connected PTSD.  
The claims folder must be made available 
to the examiner for review of the case, 
and a notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and 
impairment of occupational and social 
functioning in the Veteran's daily 
activities, including work and social 
activity, school, family relations, 
judgment, thinking, or mood.  The examiner 
should comment as to whether the Veteran 
has total occupational and social 
impairment.  In addition, the examiner 
should assign an appropriate GAF score 
reflecting the current severity of the 
Veteran's impairment in social and 
industrial functioning, excluding 
symptomatology attributable to other non-
service-connected disorders, and provide 
an explanation for the score assigned.  To 
the extent possible, the manifestations of 
any non-service-connected disorder should 
be distinguished from those of the 
service-connected PTSD.  All findings and 
conclusions should be set forth in a 
legible report.

The Veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

3.  Then, readjudicate the issue on 
appeal.  The RO/AMC should also consider 
whether referral under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  If the 
desired benefit is not completely granted, 
a supplemental statement of the case 
should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




